Title: From Benjamin Franklin to Catharine Ray, 11 September 1755
From: Franklin, Benjamin
To: Ray, Catharine


Philada. Sept. 11. 1755
Begone, Business, for an Hour, at least, and let me chat a little with my Katy.
I have now before me, my dear Girl, three of your Favours, viz. of March the 3d. March the 30th. and May the 1st. The first I receiv’d just before I set out on a long Journey and the others while I was on that Journey, which held me near Six Weeks. Since my Return, I have been in such a perpetual Hurry of publick Affairs of various kinds, as render’d it impracticable for me to keep up my private Correspondencies, even those that afforded me the greatest Pleasure.
You ask in your last, How I do, and what I am doing, and whether every body loves me yet, and why I make ’em do so? In [the first place, I am so well?] Thanks to God, that I do not remember I was ever better. I still relish all the Pleasures of Life that a temperate Man can in reason desire, and thro’ Favour I have them all in my Power. This happy Situation shall continue as long as God pleases, who knows what is best for his Creatures, and I hope will enable me to bear with Patience and dutiful Submission any Change he may think fit to make that is less agreable. As to the second Question, I must confess, (but don’t you be jealous) that many more People love me now than ever did before: For since I saw you, I have been enabled to do some general Services to the Country, and to the Army, for which both have thank’d and prais’d me; and say they love me; they say so, as you us’d to do; and if I were to ask any Favours of them, would, perhaps, as readily refuse me: So that I find little real Advantage in being belov’d, but it pleases my Humour.
Now it is near four Months since I have been favour’d with a single Line from you; but I will not be angry with you, because ’tis my fault. I ran in debt to you three or four Letters, and as I did not pay, you would not trust me any more, and you had some Reason: But believe me, I am honest, and tho’ I should never make equal Returns, you shall see I’ll keep fair Accounts. Equal Returns I can never make, tho’ I should write to you by every Post: For the Pleasure I receive from one of yours, is more than you can have from two of mine. The small News, the domestic Occurrences among our Friends, the natural Pictures you draw of Persons, the sensible Observations and Reflections you make, and the easy chatty Manner in which you express every thing, all contribute to heighten the Pleasure; and the more, as they remind me of those Hours and Miles that we talk’d away so agreably, even in a Winter Journey, a wrong Road, and a soaking Shower.
I long to hear whether you have continu’d ever since in that Monastery; or have broke into the World again, doing pretty Mischief; how the Lady Wards do, and how many of them are married, or about it; what is become of Mr. B. and Mr. L. and what the State of your Heart is at this Instant? but that, perhaps I ought not to know; and therefore I will not conjure, as you sometimes say I do. If I could conjure, it should be to know what was that oddest Question about me that ever was thought of, which you tell me a Lady had just sent to ask you.
I commend your prudent Resolutions in the Article of granting Favours to Lovers: But if I were courting you, I could not heartily approve such Conduct. I should even be malicious enough to say you were too knowing, and tell you the old Story of the Girl and the Miller.
I enclose you the Songs you write for, and with them your Spanish Letter with a Translation. I honour that honest Spaniard for loving you: It show’d the Goodness of his Taste and Judgment. But you must forget him, and bless some worthy young Englishman.
You have spun a long Thread, 5022 Yards! It will reach almost from Block Island hither. I wish I had hold of one End of it, to pull you to me: But you would break it rather than come. The Cords of Love and Friendship are longer and stronger, and in Times past have drawn me farther; even back from England to Philadelphia. I guess that some of the same kind will one day draw you out of that Island.
I was extreamly pleas’d with the Turff you sent me. The Irish People who have seen it, say, ’tis the right Sort; but I cannot learn that we have anything like it here. The Cheeses, particularly one of them, were excellent: All our Friends have tasted it, and all agree that it exceeds any English Cheese they ever tasted. Mrs. Franklin was very proud, that a young Lady should have so much Regard for her old Husband, as to send him such a Present. We talk of you every Time it comes to Table; She is sure you are a sensible Girl, and a notable Housewife; and talks of bequeathing me to you as a Legacy; But I ought to wish you a better, and hope she will live these 100 Years; for we are grown old together, and if she has any faults, I am so us’d to ’em that I don’t perceive ’em, as the Song says,

Some Faults we have all, and so may my Joan,
But then they’re exceedingly small;
And now I’m us’d to ’em they’re just like my own,
I scarcely can see ’em at all,
My dear Friends,
I scarcely can see them at all.

Indeed I begin to think she has none, as I think of you. And since she is willing I should love you as much as you are willing to be lov’d by me; let us join in wishing the old Lady a long Life and a happy.
With her respectful Compliments to your good Mother and Sisters, present mine, tho’ unknown, and believe me to be, Dear Girl, Your affectionate Friend and humble Servant
B Franklin

  
    Sally says, Papa, my Love to Miss Katy.
  
If it was not quite unreasonable I should desire you to write to me every Post, whether you hear from me or no. As to your Spelling, don’t let those laughing Girls put you out of Conceit with it. ’Tis the best in the world, for every Letter of it stands for something.
 
[Enclosure]Translation from the Spanish

Dear Miss Catherine Ray
Cadiz Bay June 7. 1751
Beloved of my Heart.
I arrived safe in the Bay of Cadiz on the 7th of June, at 11 a Clock in the Morning, and as a Vessel was ready to sail your Way, I embrac’d the Opportunity to send you these Lines, before going ashore to see my Friends. I hope you enjoy your Health, in company with your good Father, Mother and Sisters, to whom pray remember me most cordially.
I am extreamly melancholy, my dear Katey, with Concern for your Health, and a thousand Desires to see you, and the Uncertainty whether you still remember your Laureano. You know I love you very much, and gave you a Father’s Advice, which pray remember. Preserve a cautious Conduct, and put no Confidance in Men. Be prudent, and beg of God to make you a Saint; for which End it is necessary to shun Men, and take care to guard against their Deceits. Trust in God, and he will always help you.
By your Letter, which I receiv’d in Salem, I judge you had been 18 Days from home. Your Parents will greatly rejoice to see their Katey again, as I should myself very much, and hope God will grant me that Pleasure before a Year passes. Remember, Child, what I told you one Sunday Evening, which you promised not to forget, as it was said in the Presence of God. Remember my Advice, and trust in me, and take care of your self for my sake. I have no other to care for. I have not been at Cadiz, so can write you nothing about my Brother and Sister.
Endeavour to keep the safe middle Way, and be neither lifted up nor cast down to your hurt. Eat and drink so as to preserve your precious Health, and remember your loving Spaniard and Very humble Servant
Laureano Donado DE El Castillo



Pray do not forget to write me by every Opportunity, and direct to me as follows, either by way of Boston, or New York.

A Don Laureano Donado de el Castillo
Guarde Dios, muchos años
Junto a Santo Domingo

Cadiz
Thus directed it will come safe to me.
Pray don’t be melancholy, but divert yourself by reading virtuous Books, and doing such Things as a virtuous Mind can approve, in company with your good Sister and Niece rather than with Men; for depend upon it, they will offer much and bestow nothing but a Shadow; and the Ladies are like Glass.
I hope the 3 Tickets, No 66, 67, 68, will come up 2000 Dollars each; and that which I gave between you and your Sister 300. all which may happen if you have Luck enough.
My dear Heart, do not kill me by forgetting your poor Spaniard, but pray to God for him who is devotedly yours. You may imagine I have Sweethearts in Abundance, 1, 2, 3 in a Row: but ’tis no such Matter, I am yours only
Laureano

Endorsed: Translation of the Spanish Letter to Miss Ray

